Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 1 of 6




          Exhibit 12
Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 2 of 6




        Ed Butowsky                                                                •••
        February 25 at 8.53 PM   0
During Joe Biden's tenure as VP China 's trade cheating and expansionist
policies went unaddressed.
Under the Trump Admin istration , the U.S. has put the pressure on China and is
getting results.
President Trump signed a phase one trade deal with China, which will address
its frequent trade cheating and open Chinese markets to the American people.
Meanwhile, Joe Biden's record on Ch ina remains atrocio us:
Since the 1970s, Biden held little respect for China . He thou ght their rnilitary
was "impotent" and said China was "considerab ly less formidable" than he
originally tllought.
In 1997, Biden voted against an "amendment to express the sense of the
Senate that Ch ina's most-favored-nation trade status shoul d be revoked."
In 2000, Biden voted against human rights standards and enforcement prior to
the implementa tion of peITTJanent noITTJal trade relations w,ith China.
 1




Biden has also voted against labor standards and voted against environmental
standards in permanent normal trade re1lations with China .
In 2007, despite his tough rtleto1i c that he would take countries "to the mat" on
trade , Biden opposed the idea of applying tariffs on China.
In 20 16, Bid en was the Obama Administration's "leading pitchman" for TPP,
which would have allowed China to "reap benefits" from trade "without having
to abide by any of [TPP] terms. "
Biden has repeatedly dov1m play ed the Chinese threat to the American
economy and said, "What are we worried about?"
And it's not j ust Biden's political views that should raise a red flag, NBC has
reported on the Biden family's conflicts of interest when Joe was VP.
His son Hunter tagged along on Joe's official trip to China in 2013 to meet with
Jonathan LL a Chinese banker, at the same time Hunter was trying to form a
Ch inese equ ity fund set on raising "big money. "
In less than two weeks, Chinese authorities issued the business license for the
fund and Hunter was on the board of said company.

00        12                                                           2 Comments



https://www.facebook.com /ed. butowsky/posts/ 10219768606178122
   Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 3 of 6




         Ed Butowsky                                                                  •••
         February 25 al 8:1 2 PM   0
Not a single candidate on stage tonignt supports sc;hool-ctl oice prog rams that
give low-income students access to higtl quality education.
Instead Democrats side 'vvitlh po·we1iul teachers union s insisting funds go to
failing scnools.
The ooama/Biden admin threw $7 Dillion into failing sctlools througtl his
School Improvement Grant and even tlis own administrat ion admitted the plan
was a "failure ...
t·J1eanwhile , Pres ident Trump has advocated for school ctl oice programs tihat
allow students access to tligh-quality education.
In Florida, private sctto ol choice vouchers were found to benefit ch ildren who
attended puolic sctl ools.
The study found improved test scores, lower absenteeism, and suspension
rates "pa1i icularly prono unce d for low·er-incorn e students...
Reminder: nearly two-ttlirds of black voters, wt1ose children are
disproportionately end up in underperforming schools, support school-choice.
It's t he height of hypocrisy from Joe Biden , Elizabeth Warren, and Tom Steyer,
who sent ttleir kids to ritzy private sctlools, to oppose school ctloice.

0 0 1s                                                              6 Com ments 2 Shares



h ttps://www.facebook.com/ ed.bu towsky/posts/ 1021976839893294 l
Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 4 of 6




          Ed Butowsky                                                                 •••
         February 25 al 7-32 PM   0
 Not only do Democrats want to give taxpayer funded health insurance to illegal
 immigrants, they've also promised to m ake private health insurance illegal.
 Reminder: Bernie Sanders's bill, which Elizabeth v\larren has co-sponsored,
 makes private health insurance illegal.
 So while Democrats like Joe Biden and Pete Buttigieg try and deceive voters
 with their health care plans, New· York Magazine points out, ·'In truth , the kind
 of public option that Biden an d Buttigieg are campaigning on - one robu st
 enough to make universal health care a reality in the United States - ·would
 not allow all Americans to 'keep their private insurance if they prefer it. ' In tact,
 their plans would guarantee massive d isruptions to private coverage."
 If enacted, Democrats wou ld kick 176 million Ame1i cans off of their private
 health insurance plans vvh ile the Associated Press exp lains "taxes wou ld have
 to go up significan tly as the government takes on trillions of dollars in health
 care costs now covered by employers and individuals."
 Reminder: nearly 60% of Americans oppose taxpayer °Lmded health insurance
 coverage tor illegal immigrants.
 Fu1iherrnore, by putting illegal immigrants on Medicare. that would also ·orce
 seniors to compete 1,vith millions of illegal immigrants for care.
 A week hardly goes by wl1en at least one Democrat advocates for taxpayer
 funded health care for illegal immigrants.
 But Michael Bloomberg has a solution: deny elderly people care in order to cut
 costs.
 Bottom line: Take it frorn Bernie Sanders: The Democrats· govennment
 takeover of l1ealth care 1Nould raise taxes on peop le making more than $29K a
 year and eliminate private health insurance. And as Sanders says, "There 1Nill
 be pain."

 0      29                                                     9 Comments 10 Shares




 h ttps:/ / www.facebook.com/ ed.bu towsky/posts/ 102197681 5292679 l
  Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 5 of 6




         Ed Butowsky                                                                •••
        February 25 at 7:31 PM   0
No matter how many millions Mike Bloomberg spends to reshape his image.
he will never be able to rewrite his record.
Bloornberg's radica l cl imate policies could make even the -ar-left socialists
blush.
He supports a war on coal and natural gas that vmuld jeopardize 10.3 million
jobs across the country


Washington Examiner
Bloomberg is also a leading China apologist. In a recent interview, he claimed
the Chinese government •'is doing a l ot" to fight climate change, that people in
the Communist Part y "listen to the public," and that "'Xi Jin ping is not a
dictator. "
He called the NAACP a '•disgrace" for opposing his soda ban and promotes
gun control policies that are far outside of the mainstream.
Bloomberg also bragged atJout suppot1ing regressive taxes on the poor to
contro l their behavior for their own good .
Fur1herrnore, Bloomberg has said that elderly cancer patients should be
denied treatment, pregnant women should "'kiil it," fam1ers lack "grey matter,"
and Black and Latino males "don't know how to belhave in the \'i1011k1place."
Bottom Line: Bloomberg·s radica lism and his disdain for voters is evident.

                                                                  6 Cornments 1 Sh are



https:/ /www.facebook.com /ed.butowsky/posts/ 10219768143886565
  Case 1:18-cv-00681-RJL Document 165-13 Filed 03/13/20 Page 6 of 6




         Ed Butowsky                                                             •••
         February 25 al 7.29 PM   0
Over ttlree years into Donald Trump's presidency, the economy continues to
srnash expectations.
Consumer conf1  idence remained ext reme!,' high, and accord ing to Gallup, 90%
of America ns are satisfied 'Nith personal life. the highest in 4 decades and 63%
of A merica approves of President Trump's handling of the economy. That's the
highest for any president in almost 20 years.
So let's get into the numbers:
The U.S. has added more than 7 million jobs since President Trump v.1as
elected .
The U.S. added 225,000 jobs in January.
Construction added 44,000 jobs.
Transportation & Warehousing added 28,0000 joos.
The laoor force particip ation rate edged up to 63.4 %, a seven-year high.
Wages grevi1 at more than 3% for the 18th month in a rovt a bencl1mark
reached ·or jlist 3 months total under President Obama.
Wage increases for nonsupervisory \1i,1orkers continue to outpace total gains
The unemploym ent rate remained near gene rational lows at 3.6%.
The Black unemployment rate remained near record lows at 6%.
The Hispanic unemployment rate remained near record lows at 4.3%.
                                                           1




The unemployment rate for women remained near generational lows at 3.5%.
The Asian American unemploy ment rate remained lmv at 3%.
South Carolina has the lmvest unemployment rate in the cou ntry.
Du ring the Tru mp administration, South Carolina's unemployment rate has
decreased from 4.7% to 2.3~'o.

0 0 43                                                         67 Comments 5 Shares



https://www.facebook.com /ed.butowsky/posts/ 10219768132606283
